Thompson, J.,
delivered the opinion of the court.
The question for decision in this case arises upon a demurrer to the plaintiff’s reply to new matter set up in the answer, which demurrer was sustained. The plaintiff states in his petition that, on the twenty-first day of July, 1886, the defendant was duly appointed administrator de bonis non, with the will annexed, of the estate of John Punk, deceased, by the probate court of the city of St. Louis, and that he duly qualified and acted and is now acting as such; that, while acting as such administrator, he wrongfully took from the plaintiff the possession, for the use and purposes of said estate, of the *249following articles of personal property. Here follows a list of the personal property alleged to have been taken, with the value annexed to each article. The petition then further recites that the defendant has and holds the same and refuses to return the same to plaintiff, etc.
The answer admits the appointment of the defendant as administrator de bonis non of the estate of John Funk, deceased, and his qualification as such, and that he is acting as such, but denies each and every other allegation of the petition; and then, in a separate paragraph proceeds as follows: “The said plaintiff ought hot to have or maintain this action, for the reason that, heretofore, to-wit: On the twenty-third day of July, 1886, he, said plaintiff, instituted in this court his suit in replevin,- being number 71,305, for all articles of personal property averred to have been taken by this defendant, and which were in fact taken by this defendant in good faith, as the property of said estate and thereafter inventoried by him as such, at the same time and as part of the same transaction, as the taking and converting of the articles herein mentioned is averred to have taken place. In said replevin suit such proceedings were had that a judgment was rendered therein for plaintiff on March 4, 1887. And all the taking, if any, was by one transaction, had at the same time and place, and between the same parties ; and the said plaintiff, having made his election as to the manner and object of his suing, is now debarred from suing again for the same transaction; and this defendant says said former suit operates as res adjudicada as to the matters and things herein set forth.”
The plaintiff, for reply to the new matter thus set out, alleges: That when he instituted the suit mentioned in said answer, by replevin, the money and other articles sued for except the account which defendant collected from Henry Gerger as set out in the petition, had been taken and concealed by the defendant, so that they could not be found when he instituted said suit by *250replevin for other property taken as alleged ; that the cash so taken, as alleged in the petition, had been secreted about the person of defendant or in some other place unknown to plaintiff, and he could not find same so as to recover it by replevin ; and that the money, collected from Henry Gerger and converted by defendant as alleged in the petition, was so collected and converted after said suit named in the defendant’s answer had been begun. Plaintiff further states that, when he begun his. said action by replevin, as set out in defendant’s answer the defendant was insolvent and had no property subject to execution and that, in order that plaintiff should save himself from loss of all the property so wrongfully taken from him by the defendant, it was necessary that he recover the same in specie ; and he did therefore resort to the action of replevin, for the recovery of such property as he could find in the possession of the defendant. Wherefore plaintiff prays judgment, etc.
These pleadings are somewhat blind, but we gather from the new matter set up in the answer of the defendant that he intended to allege that at the time when the property mentioned in the petition was taken by him from the plaintiff, other property was also taken by him from the plaintiff, the taking constituting one transaction ; that the plaintiff elected to split his cause of action and bring replevin for a part of the property thus taken, whereby he is precluded from bringing another action as to the remaining part. We understand the plaintiff ’a reply as intended to set up a state of facts which justify the plaintiff in thus splitting his cause of action, — bringing replevin for such of the property as he could find in specie and bringing an action in the nature of trover for such as he could not find in specie. Then, as to the small item of cash collected from Henry Gerger, which is charged in the petition as amounting to the sum of $6.35, the plaintiff by his reply intends to excuse himself for not including that item in his oiiginal action, on the ground that the. conversion of that -had not taken *251place, and consequently that no cause of action in respect of that had arisen, at the time when his replevin suit was brought.
On a reconsideration of the question, we have come to the conclusion that the plaintiff, in his reply, does not state a sufficient reason for splitting the cause of action'and not including all the items of property taken in his action of replevin. The general rule is that a plaintiff, having an entire demand against a defendant, cannot split that demand and bring separate actions in respect of it, but that if he brings one action for a portion of it and recovers in such action, the judgment will be a.bar to any future action for any other portion of it. Bendernagle v. Cocks, 19 Wend. (N. Y.) 207; S. C., 32 Am. Dec. 448; Hite v. Long, 6 Rand. 457; S. C., 18 Am. Dec. 719; Oliver v. Holt, 11 Ala. 574; S. C., 46 Am. Dec. 228; Stevens v. Tuite, 104 Mass. 335. In Folsom v. Clemence, 119 Mass. 473, this principle was .applied so as to reach the conclusion that the taking by one act of several chattels belonging to the same person will not sustain more than one action. In Moran v. Plankington, 64 Mo. 337, the principle was applied in the same way by our supreme court. We understand this last case to hold that where several chattels have been taken by the defendant from the plaintiff by one act, and the plaintiff finds some of them in the hands of the defendant, but others of them have been so changed by the defendant that they cannot be recovered by the plaintiff in kind, if the plaintiff elects to sue in replevin for those which he can recover in kind, he cannot maintain trover in respect of the rest; though he can maintain trover for such of the rest of whose conversion he was ignorant when he brought his action of replevin. In other words, that case is authority for the conclusion that the mere fact, that the defendant has placed it out of the power of the plaintiff to recover a portion of the chattels in replevin, does not excuse the plaintiff in so splitting his cause of action as to bring replevin for the portion which *252he can recover in kind and trover for the portion which he cannot recover in kind.' It may be that other exceptions are admissible to this rule. This holding necessarily proceeds upon the conception that the remedy by the statutory action of replevin includes the remedy afforded by the common-law action of trover. Thus in the case of Moran v. Plankington, supra, if the plaintiff had, in his action of replevin, sued for the recovery of all the hogs the conversion of which by the defendant was known to the plaintiff, he could have recovered a portion of them in kind, and could have recovered the value of the rest; and the same observation is pertinent to this case.
We are, therefore, of opinion that the demurrer to the reply was well taken, except so far as regards the cash item of $6.35. As to this item, the reply alleges that its conversion had not taken place at the time when the action of replevin was brought. It therefore could not have been included in that action. But the defendant endeavors to do away with the effect of this allegation, with the suggestion that, as to this item, the circuit court had no jurisdiction, and consequently, as the action could not stand for this alone, the judgment ought to be affirmed. We do not understand that it is a sound principle that, where a party brings an action upon a subject-matter within the jurisdiction of the circuit court and the amount of his demand is cut down upon a contest of its merits, whether by admissions in the pleadings or by the evidence adduced on the trial, to an amount below the pecuniary limit of the jurisdiction of the circuit court, that court thereby loses its jurisdiction. The question becomes merely a question of costs under the provisions of section 996, Revised Statutes, and then only in actions ex contractu,.
The plaintiff is therefore entitled to have his cause retained by the circuit court for contestation as to this item of $6.35; and to this end the judgment is reversed and the cause remanded.
All the judges concur.